 328 NLRB No. 651NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Twentieth Century Draperies, Inc. and Local 819,International Brotherhood of Teamsters, AFLŒCIO. Case 2ŒCAŒ30683May 24, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOXAND LIEBMANUpon a charge filed by the Union on August 12, 1997,and amended charges filed September 26, 1997, andApril 1, 1998, respectively, the General Counsel of the
National Labor Relations Board issued a complaint on
October 20, 1998, against Twentieth Century Draperies,
Inc., the Respondent, alleging that it has violated Section
8(a)(1) and (5) of the National Labor Relations Act.  Al-though properly served copies of the charge, amendedcharges, and complaint, the Respondent failed to file an
answer.On April 2, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On April 6,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated February 8, 1999, notified the Respondent
that unless an answer were received by February 22,
1999, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a domestic cor-poration, with an office and place of business in NewYork, New York, has been engaged in the manufacture
and non-retail sale and distribution of draperies. Annu-ally, in the course and conduct of its business operations,the Respondent sold and shipped from its facility prod-ucts, goods and materials valued in excess of $50,000 toenterprises which are directly engaged in interstate com-merce.  We find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent constitutea unit appropriate for the purposes of collective-bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees employedby the Respondent at its facilities, and excluding all ex-ecutives, office workers, salesmen, confidential em-ployees, foremen and supervisors as defined in the Na-tional Labor Relations Act, as amended.Since about April 1, 1997, the Union has been the ex-clusive collective-bargaining representative of the unit.This recognition is embodied in the collective-bargainingagreement between the Union and the Respondent, whichwas effective from October 1, 1995, to September 30,
1997.  The collective-bargaining agreement required the
Respondent to make monetary contributions to the Local
819 International Brotherhood of Teamsters Welfare
Fund and to the Local 819 International Brotherhood of
Teamsters Pension Fund on behalf of the unit employees.Since on or about September 30, 1997, and until aboutDecember 31, 1997, the Respondent has failed and re-fused to make contractually required contributions to theLocal 819 International Brotherhood of Teamsters Wel-fare Fund and to the Local 819 International Brotherhoodof Teamsters Pension Fund.Although the terms and conditions of employment de-scribed above are mandatory subjects for the purposes ofcollective bargaining, the Respondent engaged in the
conduct described above without prior notice to the Un-ion and without affording the Union an opportunity tobargain.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and ingood faith with the exclusive bargaining representativeof its employees, and has thereby engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1), (5), and (d) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(5) DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2and (1) of the Act by failing and refusing, since on orabout September 30, 1997, and until about December 31,
1997, to make contractually required contributions to the
Local 819 International Brotherhood of Teamsters Wel-fare Fund and to the Local 819 International Brotherhoodof Teamsters Pension Fund, we shall order the Respon-dent to make whole its unit employees by making allcontractually required contributions to the Union™s wel-fare and pension funds, including any additional amountsapplicable to such delinquent payments as determined
pursuant to Merryweather Optical Co., 240 NLRB 1213,1216 fn. 7 (1979).  In addition, the Respondent shall re-imburse unit employees for any expenses ensuing fromits failure to make the required contributions, as set forth
in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amountsto be computed in the manner set forth in Ogle Protec-tion Service, 183  NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).1ORDERThe National Labor Relations Board orders that theRespondent, Twentieth Century Draperies, Inc., NewYork, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Failing and refusing, since on or about September30, 1997, and until December 31, 1997, to make con-tractually required contributions to the Local 819 Inter-national Brotherhood of Teamsters Welfare Fund and tothe Local 819 International Brotherhood of Teamsters
Pension Fund.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make the contractually required contributions tothe Local 819 International Brotherhood of TeamstersWelfare Fund and to the Local 819 International Broth-erhood of Teamsters Pension Fund that were not madefrom about September 30, 1997, until about December
31, 1997, as set forth in the remedy section of this deci-sion.(b) Make whole the unit employees for any loss ofbenefits or expenses ensuing from its failure to make therequired contributions to the funds from about September
30, 1997, until about December 31, 1997, as set forth in
the remedy section of this decision.                                                       1 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of the delinquency, the respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the respondent other-wise owes the fund.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Within 14 days after service by the Region, post atits facility in New York, New York, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region2, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since September30, 1997.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   May 24, 1999John C. Truesdale,                    ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ TWENTIETH CENTURY DRAPERIES3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to make contractually re-quired contributions to the Local 819 InternationalBrotherhood of Teamsters Welfare Fund and to the Local
819 International Brotherhood of Teamsters Pension
Fund.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make the contractually required contributionsto the Local 819 International Brotherhood of TeamstersWelfare Fund and to the Local 819 International Broth-erhood of Teamsters Pension Fund that were not madefrom about September 30, 1997, until about December31, 1997.WE WILL make whole our unit employees for any lossof benefits or expenses ensuing from our failure, fromabout September 30, 1997, until about December 31,
1997, to make contractually required contributions to the
Local 819 International Brotherhood of Teamsters Wel-fare Fund and to the Local 819 International Brotherhoodof Teamsters Pension Fund, pursuant to our 1995Œ1997
agreement with the Union, with interest.TWENTIETH CENTURY DRAPERIES, INC.